OPINION OF THE COURT. On the nineteenth of August. 1824, the plaintiff filed his account against Israel Robinson before Richard Manifee, justice, on which a summons issued against the defendant Robinson, and on the first Saturday in November, 1824. Abraham Wiley obtained a judgment, from which judgment Robinson appealed. Tbe cause was brought before the circuit court of Conway county, and at the July term, 1826. the plaintiff obtained a judgment against tlie defendant for sixty-two dollars and costs. Tin? bill of exceptions filed on the tidal states that this ease was an action of assumpsit for the value of certain sows and pigs: fliat the plaintiff offered evidence of a former judgment before a justice of the peace, and of money had and received by Robinson from Wiley, by virtue of that former judgment, to which evidence the defendant objected: that the court suffered it to go to the jury, and for this the defendant claims a reversal of the judgment. The bill of exceptions does not show wliat that evidence was, nor for wliat purpose it was offered. If it was record or parol testimony, it should have been shown, so that this court might have an opportunity of judging whether the evidence was admissible or not. At all events, it is not shown that the evidence was inadmissible. It might have been admitted to prove some collateral fact, or to prove what matter had been in controversy between the parties on the former trial, or as rebutting testimony; in all of which cases, and a variety of others, it would have been admissible. The bill of exceptions does not, therefore, contain a sufficient statement of facts to show that the judgment of the circuit court was erroneous. And in this we are supported by the decision of this court in the case of Blakely v. Ruddel [Fed. Cas. Append.]. Affirmed.